Title: To James Madison from John G. Jackson, 29 September 1810
From: Jackson, John G.
To: Madison, James


Sir.Clarksburg 29th. September 1810
Some of the leading Republicans of Ohio have joined in recommending to you Samuel Herrick Esq of Zanesville to fill the vacancy occasioned by the resignation of Mr. Creighton District Attorney of Ohio. I am personally acquainted with that Gentleman and ask permission to join my opinion with theirs that he is a man of worth & talents & unquestionable political principles: And it will afford me pleasure to learn that he has met with your approbation & confidence.
I know Mr. Cass the Marshall who is also recommended to you, & believe that his conversion to republicanism has been too recent & his conduct since too equivocal to be sincere. When I heard of his appointment as Marshall it surprised me, because he has indulged in the most indecent abuse of Mr. Jefferson viz that “he deserved to be hung” &c & has even since he held the office behaved worse than suspiciously. If Mr. Herrick is not appointed I hope the choice will fall on some person beside the other Candidate, for I can assure you that his success will be disgusting to many who have always been firm & ask nothing for themselves or friends so that they may claim the reputation if [sic] disinterestedness. To such men the appointment of a federal Gentleman who has been moderate, tho firm will be more acceptable—And knowing this I have thought it incompatible with the friendship I feel for you & your Administration to conceal or withhold these truths.
When I began to write you I intended this letter should be filed as is usual (I believe) in such cases. But although I can substantiate its assertions I do not wish to be placed in a situation to require it—& because I think you know me too well to believe I have a sinister motive to gratify, I presume to request that my letter may be considered as confidential. Your Mo. Obt Servt
J G Jackson
